Citation Nr: 1753997	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  10-33 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to April 1982.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran presented testimony before a Veterans Law Judge in April 2012 at the RO.  A transcript of this hearing has been associated with the record of evidence.  In October 2016, the Veteran was notified that the Veterans Law Judge who conducted the hearing was no longer employed by the Board and the Veteran was offered an additional hearing before the Board.  In March 2017, the Board noted that the letter was returned to the Board by the United States Postal Service, as the letter was unclaimed and the mail could not be forwarded and that the Veteran had provided no updated address.

In March 2014 and March 2017, the Board remanded this matter for additional development.  It is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

The evidence shows that the Veteran's currently diagnosed left eye amblyopia and astigmatism are developmental defects that were not aggravated during service by superimposed disease or injury.



CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a left eye disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In February 2010, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Pursuant to the March 2014 and March 2017 Board remands, the Veteran was afforded VA examinations in April 2014 and April 2017 and outstanding VA treatment records were associated with the claims file.  These actions substantially complied with the prior remand directives.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran in this case contends that he was hit in the face with a table leg while on active duty, and that the vision in his left eye diminished as a result.  In this regard, a September 1981 service treatment record confirms that the Veteran sustained injuries to the face in active service and he sustained a nondisplaced nasal fracture and a mild contusion to the left maxillary area.  Service treatment records also show that a June 1980 entrance examination noted a defect of defective vision in the left eye; a February 1981 service optometry record indicates that the visual acuity in the left eye was corrected to 20/40 distant and 20/100 near, the impression was refractive amblyopia in the left eye, and the decreased acuity in the left eye was due to refractive amblyopia or lazy eye.

The Veteran was provided with a VA examination in July 2010.  The examiner found that vision loss in the Veteran's left eye was less likely as not caused by or a result of facial/nasal/eye trauma.  The examiner opined that neuro-ophthalmology evaluation, visual fields, and clinical examination were not consistent with vision loss.  He also noted that it had been suggested that there may have been a "functional component."  The RO found that clarification of this opinion was necessary with regard to the use of the term "functional component," and returned the claims file for an addendum.  In June 2011, the examiner opined that there had been no documented anatomical or physiologic etiology found for the vision loss.  Therefore, based on his examination, he could not find a medical reason to explain the Veteran's vision loss.  He provided the rationale that clinical examination did not show anatomic or physiologic cause for vision loss.

In March 2014, the Board, finding the opinion inadequate because it did not sufficiently address the requested explanation as to the use of the term "functional component," remanded the appeal for an additional VA examination.  The Board also requested that the examiner opine as to whether the Veteran's amblyopia was a congenital defect or disease.

An April 2014 VA eye examination report indicates that the VA examiner opined that the Veteran's functional visual loss in the left eye was not the result of a congenital or developmental defect or disease.  The VA examiner also opined that the functional visual loss in the left eye was not due to superimposed injury or disease during military service that resulted in additional disability of the left eye.  The VA examiner did not provide an opinion as to whether the amblyopia diagnosed in active service was a congenital defect or disease and did not provide an opinion as to whether the functional vision loss in the left eye was related to injury or disease in active service.  Accordingly, in March 2017, the Board again remanded the appeal for another VA examination and opinion.

In April 2017, after reviewing the claims file and examining the Veteran, a VA examiner concluded that the Veteran had no current eye conditions other than congenital or developmental errors of refraction.  The examiner noted that the Veteran has astigmatism, higher in the left than the right, which led to refractive amblyopia of the left eye.  The examiner also noted that the Veteran has pigment dispersion syndrome without glaucoma, which is unrelated to the refractive amblyopia and does not affect the vision in any way.  Hence, the examiner concluded that the Veteran's current left eye disorders were refractive amblyopia and astigmatism.  He noted that although refractive amblyopia was not a congenital defect, it was a developmental defect of the eye and brain occurring during childhood.  However, since it develops during childhood and because his vision was found to be stable during and after service, it was less likely than not that there was a superimposed injury or disease during military service that resulted in additional disability of the left eye.  For the same reasons, the examiner opined that it was less likely than not that any current left eye disability began in active service or was etiologically related to active service.  The examiner additionally clarified that refractive amblyopia is not a congenital disease because it is a developmental defective.

Based on the above, the Board finds that a preponderance of the evidence is against the claim.  The rationale offered in April 2017 opinion is consistent with the evidence of record, adequately addressed the questions identified in the March 2017 remand, and was provided by a medical professional with sufficient medical training and expertise to render such an opinion following review of the claims file.  Accordingly, the Board affords this opinion significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Although the April 2017 examiner did not specifically offer an opinion as to the etiology of pigment dispersion syndrome, because he indicated that this has no effect on vision - symptoms the Veteran relates to service - it is clear that any such disorder is not reasonably encompassed within the scope of the Veteran's claim and, in any case, the examiner opined that it was less likely than not that any current left eye disability began in active service or was etiologically related to active service.  Rather, the primary issue in question is the nature of the Veteran's current diminished vision and whether this bears any relationship to service; the examiner has adequately responded to this question.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

In sum, the most probative evidence of record shows that the Veteran's current left eye refractive amblyopia and astigmatism are developmental defects that were not aggravated during service by superimposed disease or injury.  As such, service connection may not be awarded.  Congenital or developmental defects are not considered 'diseases or injuries' within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes unless there is superimposed disease or injury.  See 38 C.F.R. §§ 3.303(c), 4.9 (2017); VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

While the Veteran has offered his opinion that his current left eye vision impairment is result of being hit in the face with a table leg while on active duty, his statements are not competent for this purpose.  Although it is error to categorically reject a lay person as competent to render a medical opinion, not all such questions are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a medical opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a medical opinion could be rendered based on personal observation are factors in determining whether a non-expert medical opinion or diagnosis is competent evidence.  In the instant case, while the Veteran is competent to report symptoms such as diminished or impaired vision, the question of the cause of those symptoms is not an observable fact.  It requires specialized medical training to make the appropriate interpretations, judgments, and conclusions about the significance of certain symptoms in the context of the Veteran's medical history as indicated in the claims file.  Therefore, the Board finds that the Veteran's assertion that the in-service trauma to his face caused his current left eye vision impairment is not competent evidence.  Similarly, to the extent the Veteran has asserted, explicitly or implicitly, that his current symptoms of vision impairment constitute a disability other than refractive error of the eye or are the result of superimposed disease or injury, his statements are not competent for this purpose.  The competent and most probative evidence of record is the April 2017 opinion.  The examiner there considered all the evidence of record, provided adequate rationale for his conclusion, and added the weight of medical knowledge which adds to the probative value.

In sum, the most probative evidence of record shows that the Veteran's currently diagnosed left eye amblyopia and astigmatism are developmental defects that were not aggravated during service by superimposed disease or injury.  Accordingly, the claim must be denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a  left eye disability is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


